NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

In re Guardianship of Dominic Charles            )
Anderson,                                        )
                                                 )
                                                 )
THE LAW OFFICE OF KANNER &                       )
PINTALUGA,                                       )
                                                 )
              Petitioner,                        )
                                                 )
v.                                               )   Case No. 2D19-976
                                                 )
DEBORAH WOOD, as guardian of                     )
Dominic Charles Anderson,                        )
                                                 )
              Respondent.                        )
                                                 )

Opinion filed November 6, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Sarasota County; Kimberly
Bonner, Judge.

Mahra Sarofsky of Slusher & Rosenblum.
P.A., West Palm Beach, for Petitioner.

 Hank B. Campbell of Tamayo & Aranda,
 P.A. of Lakeland, for Respondent.

PER CURIAM.


              Dismissed.


KELLY, VILLANTI, and LUCAS, JJ., Concur.